DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 12/20/2021 has been acknowledged. Claims 1-15 are pending and have been considered below.

Election/Restrictions
1.	Applicant’s election of Group I (claims 1-13) in the reply filed on 12/20/2021 is acknowledged.
2.	Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Group II. Election was made with traverse in the reply filed on 12/20/2021.
Applicant's election with traverse of Group I in the reply filed on 12/20/2021 is acknowledged. The traversal is on the ground(s) that the elected group does not specify the type of produce is being used with the respective anchor assembly and anchor system and therefore would not present a search burden. This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification and the many different products used with such an anchor present a search burden for the many different methods in the different classifications.
The requirement is still deemed proper and is therefore made FINAL.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 4-5 and 9-13, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 4, at line 2, the recitation “the periphery” renders the claim indefinite because it lacks antecedent basis.
As per claim 9, at line 12, the recitation “the object” renders the claim indefinite because it lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-11, and 13, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (U.S. Pub. No. 2009/0007502).
As per claim 1, Roy et al. teaches an anchor assembly for placement in the ground (abstract), the assembly comprising: a shell (152) having a main body (figure 12) defining an upper end (upper end of 152) and a lower end (lower end of 152) opposite the upper end (although not shown, it is understood that the shell has a lower end opposite the upper end), wherein the lower end is configured to be at least partially underground (figure 12); an insert (112) configured to be received within an opening in the main body (figure 12), the insert comprising a bottom surface (bottom surface of 112) and an aperture (opening at the top of 112) opposite the bottom surface (figure 10) 
As per claim 2, Roy et al. teaches a plug (104) for selectively sealing the anchor assembly in a first position (as illustrated, the plug is capable of sealing the anchor assembly; figure 12), and wherein when the plug is moved to a second position unsealing the anchor assembly (it is understood that if the plug is removed, it would unseal the anchor assembly), the insert is configured to catch an unwanted dirt and/or debris (it is understood that the insert is capable of catching an unwanted dirt and/or debris).
As per claim 3, Roy et al. teaches the plug is configured to selectively seal the through-hole to prevent the dirt and/or debris from entering the through-hole (it is understood that the plug is capable of selectively sealing the through-hole to prevent the dirt and/or debris from entering the through-hole).
As per claim 9, Roy et al. teaches an anchoring system for maintaining a position for an item above a surface (abstract), the anchoring system comprising: a shell (152) having a main body (figure 12) configured to be at least partially buried under the surface (figure 12), the shell having an opening (opening at upper end of 152) for 
As per claim 10, Roy et al. teaches the surface is a ground surface (abstract).
As per claim 11, Roy et al. teaches the insert is capable of selectively being removed from the inner volume (it is understood that the insert is capable of selectively being removed from the inner volume).
As per claim 13, Roy et al. teaches the plug is positioned at least partially within the pocket when the anchor assembly is in use (figure 12).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 7, and 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (U.S. Pub. No. 2009/0007502) in view of Jacobson (U.S. Pub. No. 2008/0171621).
As per claim 4, Roy et al. fails to disclose the shell further comprises a bottom flange extending at least partially about the periphery of the lower end of the shell.
Jacobson discloses an anchoring system (abstract) having a bottom flange (12) extending at least partially about the periphery of the lower end of the shell (figure 1).
Therefore, from the teaching of Jacobson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchoring assembly of Roy et al. to include a bottom flange extending at least partially about the periphery of the lower end of the shell, as taught by Jacobson, in order to provide stabilization to the ground anchor to prevent unwanted movement or uplift.
As per claim 5, Roy et al. as modified in view of Jacobson discloses the bottom flange configured to retain the shell in the ground when dirt or debris of the ground is positioned around and above the bottom flange (figure 1 of Jacobson).

Jacobson discloses an anchoring system (abstract) wherein the shell further comprises a lip (14) proximal the upper end (figure 1) and comprising at least one lip fastener (22a), and wherein the at least one lid fastener (23a) cooperates with at least one lip fastener to secure, in a removable way, the lid to the shell (it is understood that the at least one lid fastener cooperates with at least one lip fastener to secure, in a removable way, the lid to the shell).
Therefore, from the teaching of Jacobson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchoring assembly of Roy et al. such that the shell further comprises a lip proximal the upper end and comprising at least one lip fastener, and wherein the at least one lid fastener cooperates with at least one lip fastener to secure, in a removable way, the lid to the shell, as taught by Jacobson, in order to provide stabilization to the entire assembly by securing all the components in a unified way, rather than just securing the lid to the insert.
As per claim 12, Roy et al. fails to disclose a base comprising a post and a pocket, wherein the passageway of the anchoring system is configured to receive at least a portion of the post.
Jacobson discloses an anchoring system (abstract) having a base (40) comprising a post (45) and a pocket (arched portion on the underside of base 40), 
Therefore, from the teaching of Jacobson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchoring assembly of Roy et al. to include a base comprising a post and a pocket, wherein the passageway of the anchoring system is configured to receive at least a portion of the post, as taught by Jacobson, in order to provide a multi-purpose anchor for diversity of application.

Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (U.S. Pub. No. 2009/0007502) in view of Green et al. (U.S. Patent No. 5,080,356).
As per claim 6, Roy et al. fails to disclose the shell further comprises a shell shelf, the insert further comprises an insert shelf, and wherein when the insert is positioned within an inner volume of shell the insert shelf is configured to rest on the shell shelf.
Green et al. discloses a ground anchor (abstract) wherein the shell (11) further comprises a shell shelf (angled conical portion at the top of 11), the insert (7) further comprises an insert shelf (angled conical portion at the top of 7), and wherein when the insert is positioned within an inner volume of shell the insert shelf is configured to rest on the shell shelf (figure 8).
Therefore, from the teaching of Green et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchoring assembly of Roy et al. such that the shell further comprises a shell .

Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (U.S. Pub. No. 2009/0007502) in view of Perkins (U.S. Pub. No. 2017/01330480).
As per claim 8, Roy et al. fails to disclose a location device to enable a user to locate the anchor assembly when the anchor assembly is fully buried in the ground.
Perkins discloses an adjustable stake (abstract) including a location device (location tracker; paragraph 49) to enable a user to locate the anchor assembly when the anchor assembly is fully buried in the ground (paragraph 49).
Therefore, from the teaching of Perkins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchoring assembly of Roy et al. to include a location device to enable a user to locate the anchor assembly when the anchor assembly is fully buried in the ground, as taught by Perkins, in order to locate the device in a remote location to facilitate retrieval or maintenance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633